        Case 1:07-cr-00012-LAP Document 112 Filed 08/19/21 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,                 07 Cr. 12 (LAP)
-against-
                                                       ORDER
DANIEL DEANDRADE,

                      Defendant.

LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

       Before the Court is Defendant Daniel Deandrade’s motion

(dkt. no. 108) pursuant to 18 U.S.C. § 3582(c)(1)(A) for

compassionate release based on the Covid-19 pandemic.            For the

reasons set out below, the motion is denied.

  I.     Background

       Defendant was involved in two multi-kilogram crack

distribution rings, one in Utica, New York, and the other along

Stratford Avenue in the Bronx, throughout the early 2000s.               He

both manufactured--or “cooked”--crack and facilitated its

distribution.     From 2001 to 2003, Defendant acquired cocaine,

manufactured crack, and supplied it to street level drug

dealers, who sold it on the streets of Utica.           (Presentence

Investigation Report (“PSR”), dated June 18, 2008 ¶¶ 7-11.)              In

total, Defendant supplied approximately 10 to 20 kilograms of

crack to the Utica drug dealers, who sold approximately 500 to

1000 grams of crack per week.        (Id. ¶¶ 10-11.)     In addition, and



                                      1
         Case 1:07-cr-00012-LAP Document 112 Filed 08/19/21 Page 2 of 8



for many years simultaneously with his Utica narcotics

trafficking, from 1999 through 2005, Defendant effectively “ran

the crack business” on Stratford Avenue in the Bronx,

facilitating the distribution of crack at a rate of

approximately 250 grams to one kilogram of crack per week.                (Id.

¶ 12.)     In total, Defendant sold between 78 and 312 kilograms of

crack on Stratford Avenue. (Id. ¶ 12.)

    Indictment 07 Cr. 12 (LTS) (the “Indictment”) was filed on

January 8, 2007, charging Defendant in two counts.             Count One

charged Defendant with conspiracy to distribute and possess with

intent to distribute 50 grams and more of cocaine base, in a

form commonly known as “crack,” in violation of 21 U.S.C.

§§ 812, 841(a)(1), 841(b)(1)(A), and 846.           Count Two charged

Defendant with distribution and possession with intent to

distribute 50 grams and more of crack, in violation of 21 U.S.C.

§§ 812, 841(a)(1) and 841(b)(1)(A).

    On March 26, 2008, the Government filed a Prior Felony

Information, charging that on or about December 21, 1990, in

Bronx County Family Court, Defendant was convicted of criminal

sale of a controlled substance in the fifth degree, a felony,

for which he received a twelve month reformatory term of

incarceration, thus triggering the enhancement penalties

contained in 21 U.S.C. § 841(b)(1)(A). (See Prior Felony

Information [dkt. no. 41].)


                                       2
        Case 1:07-cr-00012-LAP Document 112 Filed 08/19/21 Page 3 of 8



    Defendant’s trial began on April 14, 2008 and ended on

April 17, 2008, when the jury found Defendant guilty of both

counts of the Indictment.

    On September 25, 2008, Judge Sand sentenced Defendant to a

below-Guidelines sentence of 300 months’ incarceration.

Defendant’s conviction and sentence were thereafter affirmed by

the Court of Appeals.      United States v. Deandrade, 600 F.3d 115

(2d Cir. 2010).

    Defendant’s case was transferred to this Court on June 24,

2013.   (Order, dated June 21, 2013 [dkt. no. 76].)           Thereafter,

Defendant, proceeding pro se, requested appointment of counsel

to assist him in pursuing a motion for a sentence reduction

pursuant to 18 U.S.C. § 3582(c)(2).         (Letter from D. Deandrade,

dated Apr. 29, 2015 [dkt. no. 88].)         Given that Defendant was

ineligible for a reduction because the sentence imposed by Judge

Sand was below the minimum term provided by the amended

guidelines range, this Court disposed of that request with an

order denying the sentence reduction.         (Order, dated Oct. 19,

2015 [dkt. No. 89].)      On May 2, 2016, Defendant again moved for

a sentence reduction (Motion for Reduction of Sentence, dated

Apr. 26, 2016 [dkt. no. 93]), which this Court again denied

(Order, dated May 10, 2016 [dkt. no. 95]).

    On September 16, 2019, Defendant filed a pro se motion

seeking a reduced sentence under the FSA (Letter from D.


                                      3
        Case 1:07-cr-00012-LAP Document 112 Filed 08/19/21 Page 4 of 8



Deandrade, dated Sept. 16, 2019 [dkt. no. 96]), which the

Government opposed (Letter from M. Herman, dated Nov. 15, 2019

[dkt. no. 98]).     This Court appointed the Federal Defenders of

New York to represent Defendant, and Defendant, through counsel,

filed a reply on December 20, 2019 (Letter from J. Brown, dated

Dec. 20, 2019 [dkt. no. 100].)        After a series of additional

letters, relating primarily to the weight this Court should give

to additional authority, on May 11, 2020, this Court denied

Defendant’s motion in a written opinion.          United States v.

Deandrade, No. 07 CR. 12 (LAP), 2020 WL 2317093 (S.D.N.Y. May

11, 2020).    The Court of Appeals affirmed this Court’s denial of

the motion on May 26, 2021.       See United States v. Deandrade, 848

F. App'x 471, 473 (2d Cir. 2021).

    Defendant filed his motion for compassionate release in

this Court on January 21, 2021 (Motion (“Mot.”), dated Jan. 8,

2021 [dkt. no. 108]); the Government opposed (Letter from M.

Herman (“Gov. Opp.”), dated Feb. 12, 2021 [dkt. no. 110]); and

Defendant replied (Answer to Government Response, dated Feb. 26,

2021 [dkt. no. 111]).

    Defendant’s projected release date is May 2028.

  II.    Applicable Law

    Under Section 3582, the Court only “may reduce the term of

imprisonment . . . after considering the factors set forth in

section 3553(a) to the extent that they are applicable, if it


                                      4
      Case 1:07-cr-00012-LAP Document 112 Filed 08/19/21 Page 5 of 8



finds that . . . extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent

with applicable policy statements issued by the Sentencing

Commission . . . .”     See 18 U.S.C. § 3582(c)(1)(A); see also 28

U.S.C. § 994(t) (“The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in

section 3582(c)(1)(A) of title 18, shall describe what should be

considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of

specific examples.”).

    The relevant Sentencing Commission policy statement is

found in U.S.S.G. § 1B1.13.     That section provides that the

Court may reduce the term of imprisonment if “extraordinary and

compelling reasons warrant the reduction,” id. § 1B1.13(1)(A);

“the Defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g),” id.

§ 1B1.13(2); and “the reduction is consistent with this policy

statement,” id. § 1B1.13(3).

    The Application Notes describe the circumstances under

which “extraordinary and compelling reasons exist.”          Id.

§ 1B1.13 Application Note 1.      Application Note 1 provides in

As the proponent of the motion, the Defendant bears the burden

of proving that “extraordinary and compelling reasons” exist.

See, e.g., United States v. Butler, 970 F.2d 1017, 1026 (2d Cir.


                                    5
        Case 1:07-cr-00012-LAP Document 112 Filed 08/19/21 Page 6 of 8



1992) (“A party with an affirmative goal and presumptive access

to proof on a given issue normally has the burden of proof as to

that issue.”); United States v. Clarke, No. 09 Cr, 705 (LAP),

2010 WL 4449443, at *1 (S.D.N.Y. Oct. 29, 2010) (“[I]f the

Defendant seeks decreased punishment, he or she has the burden

of showing that the circumstances warrant that decrease.”

(quoting Butler, 970 F.2d at 1026)); cf. United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013).


  III. Discussion

    The Court assumes without deciding that it has the

authority to decide Defendant’s motion.

    Defendant states that incarceration and the following

medical conditions place him at higher risk of severe illness

should he contract Covid-19: (1) he was stabbed; (2) he has an

artificial voice box; (3) he has had a tracheotomy that affects

his “breathing lung capacity;” and (4) he has a BMI of 30.

(Mot. at 2.)

    Defendant’s medical records, however, demonstrate that none

of these maladies places him at particular risk of severe

illness upon exposure to the virus.         (See Ex. B to Gov. Opp.

[dkt. no. 110-2]).      Defendant is 46 years old and in general

good health.     He was stabbed almost twenty years ago--in

2003.   Defendant has not reported any lingering effects of the



                                      6
        Case 1:07-cr-00012-LAP Document 112 Filed 08/19/21 Page 7 of 8



tracheotomy that was performed over fifteen years ago.            (Gov.

Opp. at 6.)    Also, the records indicate that, in fact,

Defendant’s BMI at his last physical in November of 2020 was

28.6, well below the 30 that the CDC has identified as a risk

factor for more severe outcomes from Covid-19.           (Id. at 6.)     In

sum, none of the conditions Defendant relies on constitutes

“severe and compelling circumstances warranting release,” as

required by the statute.

       Even if Defendant had demonstrated “severe and compelling

circumstances warranting release,” the Court would not exercise

its discretion to release him.        As the Court held in denying

Defendant’s motion for a sentence reduction under the First Step

Act:

            The seriousness of this Defendant’s crime and
            the length and seriousness of his criminal
            history counsel against any reduction in
            sentence. Defendant engaged in drug dealing on
            a massive scale in two cities over an extended
            period of time, wreaking untold damage on
            those   communities.    That   activity    was
            apparently his only activity from age fifteen,
            and he earned his way into Criminal History
            Category V fairly and squarely by committing
            crimes over the course of nearly two decades.




                                      7
          Case 1:07-cr-00012-LAP Document 112 Filed 08/19/21 Page 8 of 8



              Accordingly, the Court finds that Defendant’s
              release would pose a danger to the community.1

Deandrade, 2020 WL 2317093, at *2.           For the same reasons, the

Court will not exercise its discretion to release Defendant at

this time.

    IV.    Conclusion

      Defendant’s motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A) (dkt. no. 108) is denied.

      The Clerk of the Court shall mail a copy of this order to

Defendant.

SO ORDERED.

Dated:        New York, NY
              August 18, 2021



                                ___________________________________
                                Loretta A. Preska
                                Senior United States District Judge




1
 In its prior decision, the Court noted that Defendant had been
involved in an assault on a corrections officer in 2012. The
Government has since re-evaluated Defendant’s prison
disciplinary record and concluded that the incident “actually
involved an assault on another inmate, not an assault on a
corrections officer.” (Gov. Opp. at 7 n. 5.) Nevertheless, the
incident still indicates that, even at age 46, this Defendant is
not finished with violence.


                                        8
